                   Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 1 of 22




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
   1990 North California Boulevard, Suite 940
 3 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 4 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 5         jsmith@bursor.com
 6 Attorneys for Plaintiffs
 7
                                 UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
10 AUDRA GRAHAM and STACY MOISE,                Case No. 3:20-cv-06903-LB
   individually and on behalf of all others
11 similarly situated,                          FIRST AMENDED CLASS ACTION
                                                COMPLAINT
12
                          Plaintiffs,           JURY TRIAL DEMANDED
13
            v.
14
     NOOM, INC. and FULLSTORY, INC.,
15
16                        Defendants.

17
18
19
20
21
22
23

24
25

26
27
                                                                             Formatted: Border: Top: (No border)
28 FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
     CASE NO. 3:20-CV-06903-LB
                     Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 2 of 22




 1            Plaintiffs Audra Graham and Stacy Moise (“Plaintiffs”), individually and on behalf of all

 2 others similarly situated, by and through their attorneys, make the following allegations pursuant to
 3 the investigation of their counsel and based upon information and belief, except as to allegations

 4 specifically pertaining to themselves and their counsel, which are based on personal knowledge.
 5                                       NATURE OF THE ACTION
 6            1.     This is a class action suit brought against Defendants Noom, Inc. (“Noom”) and
 7 FullStory, Inc. (“FullStory”) (collectively, “Defendants”) for wiretapping the electronic
 8 communications of visitors to Defendant Noom’s website, Noom.com (the “Website”).1 The
 9 wiretaps, which are embedded in the computer code on the Website, are used by Defendants to
10 secretly observe and record website visitors’ keystrokes, mouse clicks,2 and other electronic

11 communications, including the entry of Personally Identifiable Information (“PII”) and Protected
12 Health Information (“PHI”), in real time. By doing so, Defendants have violated the California
13 Invasion of Privacy Act (“CIPA”), Cal. Penal Code §§ 631 and 635, and invaded Plaintiffs’ and
14 class members’ privacy rights in violation of the California Constitution.

15            2.     On November 17, 2019, Ms. Graham visited the Website. Likewise, on June 23,
16 2020, Ms. Moise visited the Website. During the visits, Defendants recorded Plaintiffs’ electronic
17 communications in real time, used the intercepted data to attempt to learn their e-mail, height,
18 weight, age range, gender, medical conditions, and other PII and PHI.
19            3.     Plaintiffs bring this action on behalf of themselves and a class of all persons whose
20 electronic communications were intercepted through the use of Defendants’ wiretap on the Website.
21                                              THE PARTIES
22            4.     Plaintiff Audra Graham is a California citizen and resident who lives in Oakland,
23 California. Ms. Graham is domiciled and intends to remain in California. On November 17, 2019,

24 prior to the filing of this lawsuit, Ms. Graham browsed the Website on her computer while
25

26   1
         NOOM, https://www.noom.com/#/ (last accessed Sept. 9, 2020).
     2
27    As used herein, the term “mouse clicks” also refers to “touch gestures” such as the “tap,” “swipe,”    Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
     and similar gestures used on touchscreen devices.                                                       Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                           (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          1
     CASE NO. 3:20-CV-06903-LB
                     Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 3 of 22




 1 investigating Defendant Noom’s diet offerings. Ms. Graham was in Oakland when she visited the

 2 Website. During the visit, Ms. Graham’s keystrokes, mouse clicks, and other electronic
 3 communications—including the entry of her e-mail, height, weight, age range, gender, medical

 4 conditions, and other PII and PHI—were intercepted in real time and were disclosed to Defendants
 5 Noom and FullStory through the wiretap. Ms. Graham was unaware at the time that her keystrokes,
 6 mouse clicks, and other electronic communications, including the information described above,
 7 were being intercepted in real-time and would be disclosed to FullStory, nor did Ms. Graham
 8 consent to the same.
 9            5.     Plaintiff Stacy Moise is a California citizen and resident who lives in Pasadena,
10 California. Ms. Moise is domiciled and intends to remain in California. On June 23, 2020, prior to

11 the filing of this lawsuit, Ms. Moise browsed the Website on her cell phone while investigating
                                                                                                             Deleted: Pasadena
12 Defendant Noom’s diet offerings. Ms. Moise was in Canyon Country, California when she visited
13 the Website. During the visit, Ms. Moise’s keystrokes, mouse clicks, and other electronic
14 communications—including the entry of her e-mail, height, weight, age range, gender, medical

15 conditions, and other PII and PHI—were intercepted in real time and were disclosed to Defendants
16 Noom and FullStory through the wiretap. Ms. Moise was unaware at the time that her keystrokes,
17 mouse clicks, and other electronic communications, including the information described above,
18 were being intercepted in real-time and would be disclosed to FullStory, nor did Ms. Moise consent
19 to the same. In fact, Ms. Moise never signed up to use Defendant Noom’s services.
20            6.     Defendant Noom, Inc. is a Delaware limited liability company with its principal place
21 of business at 229 West 28th Street, 9th Floor, New York, New York 10001.
22            7.     Upon information and belief, the Website was visited over five million times in
23 August 2020 alone.3

24            8.     Noom does business throughout California and the entire United States.
25            9.     Noom owns and operates the Website.

26            10.    Defendant FullStory is a Delaware corporation with its principal place of business at
27                                                                                                           Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                             Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
     3
28       https://www.similarweb.com/website/noom.com/.                                                       (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          2
     CASE NO. 3:20-CV-06903-LB
                    Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 4 of 22




 1 1745 Peachtree Street Northwest, Suite G, Atlanta, Georgia 30309.

 2          11.     FullStory is a marketing software-as-a-service (“SaaS”) company.
 3          12.     FullStory provides a feature called “Session Replay,” which is at issue here and

 4 described more fully below. At all relevant times here, Noom has used FullStory’s “Session
 5 Replay” product on its website.
 6                                     JURISDICTION AND VENUE
 7          13.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)
 8 because this case is a class action where the aggregate claims of all members of the proposed class
 9 are in excess of $5,000,000.00, exclusive of interest and costs, and at least one member of the
10 proposed class is citizen of state different from at least one Defendant.

11          14.     This Court has personal jurisdiction over Defendants because each of the Defendants
12 have purposefully availed themselves of the laws and benefits of doing business in this State, and
13 Plaintiffs’ claims arise out of each of the Defendants’ forum-related activities. Furthermore, a
14 substantial portion of the events giving rise to Plaintiffs’ claims occurred in this District.

15          15.     Both Defendants also purposefully directed their activities to California, and the
16 wiretapping at issue here arises from or relates to Defendants’ activities. As alleged more fully
17 below, Defendants intentionally installed the wiretap at issue here on Noom’s Website. Defendant
18 FullStory purposefully intercepted electronic transmissions from users of Noom’s website, and
19 Noom purposefully aided and abetted FullStory’s conduct. The conduct also was expressly aimed
20 at California residents. California is the largest market in the United States—indeed, if California
21 were its own nation, California would have the fifth largest economy in the world. The Website
22 operates in both English and Spanish, the first and second most common languages spoken by
23 California residents. Defendants knew that a significant number of Californians would visit

24 Noom’s website, because they form a significant portion of Noom’s customer base. By intercepting
25 the transmissions of Noom website users, Defendants targeted their wrongful conduct at customers,

26 some of whom Defendants knew, at least constructively, were residents of California. It was
27 foreseeable that Defendants’ interceptions and wiretapping would harm Plaintiffs and similarly-           Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                             Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                           (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          3
     CASE NO. 3:20-CV-06903-LB
                      Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 5 of 22




 1 situated individuals, and that at least some of this harm would occur in California—where

 2 Defendants knew many customers and prospective customers resided.
 3             16.    Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because a

 4 substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this
 5 District.
 6                                         STATEMENT OF FACTS
 7 I.          Overview Of The Wiretaps
 8             17.    Defendant FullStory develops a software of the same name that provides marketing
 9 analytics.
10             18.    One of FullStory’s features is called “Session Replay,” which purports to help

11 businesses improve their website design and customer experience.
                                                                                                                 Deleted: Session Replay provides a real-time recording of a user’s
12             19.    FullStory says that “Session replay tools capture things like mouse movements,             interactions on a website.


13 clicks, typing, scrolling, swiping, tapping, etc.” on a given website.
14             20.    Session replay technologies work by using “embedded snippets of code … [that]

15 watch and record a visitor’s every move on a website, in real time.”4
16             21.    FullStory touts that Session Replay relies on real video of a user’s interactions with a
17 website, or, in other words, a “recorded session.”5
18             22.    To demonstrate how Session Replay works, FullStory displays the “recorded session
                                                                                                                 Deleted: <object>
19 of a fictional user interacting with th[e] [Session Replay] Guide”:
20 //
21 //
22 //
23 //

24 //
25 //

26 4
     Tomas Foltyn, What’s the Deal with Session-Replay Scripts?, WELIVESECURITY, Apr. 20, 2018,                  Deleted: /
27 https://www.welivesecurity.com/2018/04/20/whats-deal-session-replay-scripts/.                                 Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                                 Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
     5
28       https://www.fullstory.com/resources/the-definitive-guide-to-session-replay/.                            (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                           4
     CASE NO. 3:20-CV-06903-LB
                    Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 6 of 22




 1

 2
 3

 4
 5
 6
 7
 8
 9
10

11
12
13
14

15
16          23.     FullStory describes the above video as follows:
17                  Here you can watch a FullStory session replay of a user—Daniel
                    Falko—flipping through The Definitive Guide to Session Replay.
18                  Notice how you can see interactions, mouse movements, clicks,
                    interactions with overlays, and more—and everything is listed in
19                  order in a stream at the right side of the replay. This is what a session
20                  replay looks like in the FullStory app.6
            24.     FullStory’s promotional video shows the behind-the-scenes features of the software.
21
     First, FullStory lets you view a list of users who visited the website, as well as the time they spent
22
     on the website:
23
     //
24
     //
25
     //
26
                                                                                                              Formatted: Line spacing: Exactly 6 pt
27   6
    https://www.FullStory.com/resources/the-definitive-guide-to-session-replay/#finding-the-right-            Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                              Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28 session-replay-tool (emphasis added).                                                                      (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          5
     CASE NO. 3:20-CV-06903-LB
                   Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 7 of 22




 1

 2
 3

 4
 5
 6
 7
 8
 9
10

11                                                                                                       Deleted: <object><object>
            25.    Upon clicking one of these “sessions,” FullStory lets a company view the video of a
12
     user’s interaction with a website, including mouse movements, clicks, interactions with overlays,
13
     keystrokes, geographic location, IP address, and more “to see the real customer experience behind
14
     the data”:
15
16
17
18
19
20
21
22
23

24
25

26
27                                                                                                       Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                         Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                       (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                      6
     CASE NO. 3:20-CV-06903-LB
                    Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 8 of 22




 1          26.     FullStory instructs prospective partners that “[t]he first step toward recording all in-

 2 browser interactions and making them available for pixel-perfect playback is deploying FullStory’s
 3 recording JavaScript snippet. Simply paste the snippet into the <head> element via your Content

 4 Management System (CMS), via your online store platform, or via your application’s code.”
 5          27.     This snippet of code allows Defendants to record the keystrokes, mouse clicks, data
 6 entry, and other electronic communications of visitors to websites where the code is installed. It
 7 also allows Defendants to track the amount of time spent on the website, geographic location of the
 8 visitor, and other information described above.
 9          28.     FullStory’s code is not a cookie at all, much less a run-of-the-mill cookie. Common
10 cookies that consumers might be familiar with do not engage in session recording or all of the

11 features described above. FullStory’s code does far more than simply track where a visitor went on
12 the internet, and its functionality is not limited to aggregate data. Rather, as a 2017 study by
                                                                                                               Deleted:
13 Princeton University researchers—which specifically examined FullStory—noted, “unlike typical
14 analytics services that provide aggregate statistics, these scripts are intended for the recording and

15 playback of individual browsing sessions, as if someone is looking over your shoulder.”
16          29.     When the website user’s communications are transmitted to Noom’s Website,
17 FullStory records the website user’s interactions locally in the user’s browser in real time, and then
                                                                                                               Deleted: .
18 transmits that information to FullStory’s recording servers every few seconds. FullStory then
19 makes the information available to its clients.
                                                                                                               Deleted: can
20          30.     FullStory not only records users’ electronic communications in real time for later         Deleted: record
                                                                                                               Deleted: , it can
21 viewing, but also allows websites to monitor them live. “For sessions that are actively recording
22 and we are still receiving events from a user (meaning the last page in their session is still open),
                                                                                                               Deleted: you'll
23 you’ll see a ‘Go Live’ button at the end of the playback bar. Once you click on the button, you’ll          Deleted: you'll

24 essentially be riding along in near real time with the user with no need to refresh the playback.”
25          31.     The 2017 study by Princeton University researchers shows this process in action. In

26 the first screenshot below, a mock user visits a website and enters information:
27 //                                                                                                          Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                               Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                             (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          7
     CASE NO. 3:20-CV-06903-LB
                   Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 9 of 22




 1

 2
 3

 4
 5
 6
 7
 8
 9
10

11
12
13
14

15
16
17
18
19
20
21
22          32.    In the second screenshot, one can see FullStory’s dashboard.7 The information is
23 simultaneously recorded by FullStory, and less than a second later, the user’s actions can be seen in

24 FullStory’s recording:
25 //

26
27   7
    These two images are displayed side-by-side in the study. Plaintiffs have separated the two            Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                           Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28 images so that they can be made larger for clarity.                                                     (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                       8
     CASE NO. 3:20-CV-06903-LB
                    Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 10 of 22




 1

 2
 3

 4
 5
 6
 7
 8
 9
10

11
12
13
14

15
16
17
18
19
20
21
22            33.    FullStory’s recording is not limited to desktop website, but also mobile websites and

23 mobile applications.8

24            34.    Technology like FullStory’s Session Replay feature is not only highly intrusive, but
                                                                                                             Deleted: A
25 dangerous. The 2017 study by Princeton University researchers found that session recording

26 technologies were collecting sensitive user information such as passwords and credit card numbers.
27                                                                                                           Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                             Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
     8
28       https://www.fullstory.com/mobile-apps/.                                                             (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                       9
     CASE NO. 3:20-CV-06903-LB
                   Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 11 of 22




 1 The research notes that this wasn’t simply the result of a bug, but rather insecure practices. Thus,

 2 session recording technologies such as FullStory’s can leave users vulnerable to data leaks and the
 3 harm resulting therefrom.

 4          35.     FullStory’s business model involves entering into voluntary partnerships with
 5 various companies and providing their software to their partners.
 6          36.     One of FullStory’s partners is Defendant Noom.
 7          37.     Noom utilizes FullStory’s software on the Website.
 8          38.     Noom knows that FullStory’s software captures the keystrokes, mouse clicks and
 9 other communications of visitors to its website, and pays FullStory to supply that information.
10          39.     Pursuant to an agreement with FullStory, Noom enabled FullStory’s software by

11 voluntarily embedding FullStory’s software code on the Website.
12          40.     As currently deployed, FullStory’s software, as employed by Noom, functions as a
13 wiretap.
14 II.      Defendants Wiretapped Plaintiffs’ Electronic Communications

15          41.     On November 17, 2019, Ms. Graham visited the Website.
16          42.     Likewise, on June 23, 2020, Ms. Moise visited the Website.
17          43.     During those visits, and upon information and belief, the Session Replay feature in
18 FullStory’s software created a video capturing each of Plaintiffs’ keystrokes and mouse clicks on
19 the website. The FullStory wiretap also captured the date and time of the visits, the duration of the
20 visits, Plaintiffs’ IP addresses, their locations at the time of the visits, their browser types, and the
21 operating system on their devices.
                                                                                                               Deleted: FullStoryFullStory’s
22          44.     FullStory’s recording of keystrokes, mouse clicks, data entry, and other electronic
23 communications begins the moment a user accesses or interacts with the Website.
                                                                                                               Formatted: Don't keep with next, Don't keep lines together
24          45.     When users access Defendant Noom’s website, they fill out a form and enter PII and
25 PHI. FullStory’s software captures these electronic communications throughout each step of the

26 process. Even if users do not complete the form, the Website nonetheless captures users’ electronic
27 communications throughout his or her visit.                                                                 Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                               Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                             (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          10
     CASE NO. 3:20-CV-06903-LB
                  Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 12 of 22




 1          46.    On Noom’s website, FullStory’s software captures, among other things:

 2                     (a) The user’s height and weight;
 3                     (b) The user’s gender;

 4                     (c) The user’s age range;
 5                     (d) The user’s diet and exercise habits;
 6                     (e) Whether the user has “significant back issues”;
 7                     (f) Whether the user has any of a handful of medical conditions
 8                     (g) Whether the user has ever been “diagnosed with or received treatment for
 9                         diabetes”;
10                     (h) The user’s email;

11                     (i) The user’s IP address;
12                     (j) The user’s their location at the time of the visit; and
13                     (k) The user’s browser type and the operating system on their devices
14          47.    Crucially, Defendant Noom does not ask users, including Plaintiffs, whether they
                                                                                                         Deleted: actively
15 consent to being wiretapped by FullStory. Users are never told that their electronic
16 communications are being wiretapped by FullStory.
                                                                                                         Deleted: Further, users
17          48.    Noom’s Privacy Policy did not disclose the wiretapping for two reasons. First, to
18 the extent Noom’s home page contained a link to the Privacy Policy, it was buried at the very
19 bottom of the webpage in small, non-contrasting font (i.e., light grey against a white background)
                                                                                                         Deleted: not presented with a
20 that was designed to be unobtrusive and easy to overlook. Visitors to the website are given no
21 notice and are not prompted to take any affirmative action to demonstrate assent. Visitors are not
22 required to read or acknowledge the Privacy Policy to use the website. In any event, by the time a
23 website user visited the Privacy Policy, the wiretap on Noom’s website will have already deployed.

24          49.    Second, when a user begins using Noom’s website and providing personal
25 information, such as weight loss goals, age and weight, etc., the hyperlink to Defendant’s Privacy

26 Policy disappears until the end of the form on the Website, i.e. after the wiretap has already been   Deleted: ¶
                                                                                                         Moreover
27 deployed. Even then, users are never given the option to accept the Privacy Policy by clicking a      Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                         Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                       (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                     11
     CASE NO. 3:20-CV-06903-LB
                  Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 13 of 22




                                                                                                             Deleted: , are told
 1 button. Noom does not say that by clicking “See My Result,” users accept the Privacy Policy; in           Deleted: they
                                                                                                             Deleted: , or are otherwise told
 2 fact, Noom never tells users how to accept the Privacy Policy. And even if a user passively accepts
                                                                                                             Deleted: assuming arguendo that
 3 the Privacy Policy by using the Website—which users do not—this purported consent is invalid              Deleted: ,
                                                                                                             Deleted: problematic and
 4 because users are not shown a link to the Privacy Policy until after their privacy has already been
 5 breached by the wiretap.
 6          50.    Therefore, users like Plaintiffs never agree or are never given the option to agree to
 7 the Privacy Policy when using the Website.
                                                                                                             Deleted:
 8          51.    In addition, the hyperlink to the Privacy Policy—which, again, is not displayed until
 9 the end of the form—is in the smallest text on the screen, not underlined, is not the typical color for
                                                                                                             Deleted: (light blue),
10 a hyperlink, is not in all caps, and is surrounded by much more obvious and distracting features,

11 such as the large orange “See My Result” button. These issues are displayed in the below
12 screenshot of the Website:
13
14

15
16
17
18
19
20
21
22
23

24
25

26
27                                                                                                           Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                             Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                           (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                       12
     CASE NO. 3:20-CV-06903-LB
                  Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 14 of 22




                                                                                                           Deleted: //¶
 1          52.    Users, including Plaintiffs, are thus not on notice of the Privacy Policy when they     //¶
                                                                                                           //¶
                                                                                                           //¶
 2 click “See My Result.”                                                                                  //¶
                                                                                                           //¶
 3          53.    Second, even if users do agree to the Privacy Policy by using the Website or            <object>¶
                                                                                                           ¶
                                                                                                           ¶
 4 otherwise—and they do not for the reasons stated above—Noom’s Privacy Policy does not mention           ¶
                                                                                                           ¶
 5 FullStory or its Session Replay feature in Noom’s Privacy Policy. At best, the Privacy Policy           Deleted: Even
                                                                                                           Deleted: Noom
 6 consists of vague generalities and disclosures that the website “may” use certain general
 7 information such as a user’s IP address or operating system, or “may” use various available data
 8 collection technologies. Disclosing that Noom has the capacity to monitor certain information is
 9 not the same as seeking consent to record keystrokes, mouse clicks and other communications in
10 real time. Indeed, unlike Noom, other companies actively disclose the use of session recording

11 technology on their websites by implementing a pop-up screen that a user must acknowledge before
12 advancing further on the website. That practice goes to show that companies know how to disclose
13 the use of session recording technology when they want to. As such, users do not agree to be
14 wiretapped even if they agree to the Privacy Policy.

15          54.    Further, Noom misrepresents certain aspects of its Privacy Policy. For instance,
16 Noom states in the “Embedded Scripts” section that if an Embedded Script is used (the Privacy
17 Policy does not say either way), then “[t]he code is temporarily downloaded onto User’s Device
18 from Noom’s web server and/or Mobile App or a third party service provider, is active only while
19 User is connected to the Website and/or Mobile App, and is deactivated or deleted thereafter.” But
20 the code is not “deactivated or deleted.” As FullStory notes on its website:
21                 If the user navigates away or closes their tab—which is normal
                   behavior—FullStory bundles these events together into a “swan song”
22                 bundle, that is, a last ditch attempt to send the event data to FullStory
                   before the page closes. In some instances, the swan song isn’t
23                 successful, so the data is stored locally in the user’s browser, and
                   the next time the user on that particular device visits the customer’s
24                 site, the FullStory script will send the swan song data that weren’t
                   successfully sent on the user’s last visit. These swan song events will
25                 be processed and appear as part of the original FullStory session.9
26
27   9
    https://help.fullstory.com/hc/en-us/articles/360048109714-Swan-songs-How-FullStory-records-            Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                           Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28 sessions-that-end-unexpectedly  (emphasis added).                                                       (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                       13
     CASE NO. 3:20-CV-06903-LB
                  Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 15 of 22




 1          55.    In addition, as the 2017 Princeton University study researchers recognized, “the

 2 extent of data collected by these services far exceeds user expectations [1]; text typed into forms is
 3 collected before the user submits the form, and precise mouse movements are saved, all without any

 4 visual indication to the user. This data can’t reasonably be expected to be kept anonymous.” Thus,
 5 a reasonable user reviewing Noom’s Privacy Policy would not expect it to allow the real-time
 6 recording of said user’s actions on the Website.
 7          56.    Neither Plaintiffs nor any Class member consented to being wiretapped on the
 8 Website, or to have their communications recorded and shared with FullStory. Any purported
 9 consent that was obtained was ineffective because (i) the wiretapping began from the moment
10 Plaintiffs and Class members accessed the Website; (ii) the Privacy Policy did not disclose the

11 wiretapping or FullStory; (iii) Plaintiffs and Class members are not given the option to accept the
12 Privacy Policy, or told how they can accept it; and (iv) the hyperlink to the Privacy Policy is
13 inconspicuous and therefore insufficient to provide notice.
                                                                                                            Deleted: //¶
14                                  CLASS ACTION ALLEGATIONS                                                //¶


15          57.    Plaintiffs seek to represent a class of all California residents who visited Noom.com,
16 and whose electronic communications were intercepted or recorded by FullStory. Plaintiffs reserve
17 the right to modify the class definition as appropriate based on further investigation and discovery
18 obtained in the case.
19          58.    Members of the Class are so numerous that their individual joinder herein is
20 impracticable. On information and belief, members of the Class number in the thousands. The
21 precise number of Class members and their identities are unknown to Plaintiffs at this time but may
22 be determined through discovery. Class members may be notified of the pendency of this action by
23 mail and/or publication through the distribution records of Defendants.

24          59.    Common questions of law and fact exist as to all Class members and predominate
25 over questions affecting only individual Class members. Common legal and factual questions

26 include, but are not limited to, whether Defendants have violated the California Invasion of Privacy
27 Act (“CIPA”), Cal. Penal Code § 631 and invaded Plaintiffs’ privacy rights in violation of the           Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                            Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                          (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                       14
     CASE NO. 3:20-CV-06903-LB
                     Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 16 of 22




 1 California Constitution; and whether class members are entitled to actual and/or statutory damages

 2 for the aforementioned violations.
 3          60.      The claims of the named Plaintiffs are typical of the claims of the Class because the

 4 named Plaintiffs, like all other class members, visited the Website and had their electronic
 5 communications intercepted and disclosed to FullStory through the use of FullStory’s wiretaps.
 6          61.      Plaintiffs are adequate representatives of the Class because their interests do not
 7 conflict with the interests of the Class members they seek to represent, they have retained
 8 competent counsel experienced in prosecuting class actions, and they intend to prosecute this action
 9 vigorously. The interests of Class members will be fairly and adequately protected by Plaintiffs and
10 their counsel.

11          62.      The class mechanism is superior to other available means for the fair and efficient
12 adjudication of the claims of Class members. Each individual Class member may lack the resources
13 to undergo the burden and expense of individual prosecution of the complex and extensive litigation
14 necessary to establish Defendants’ liability. Individualized litigation increases the delay and

15 expense to all parties and multiplies the burden on the judicial system presented by the complex
16 legal and factual issues of this case. Individualized litigation also presents a potential for
17 inconsistent or contradictory judgments. In contrast, the class action device presents far fewer
18 management difficulties and provides the benefits of single adjudication, economy of scale, and
19 comprehensive supervision by a single court on the issue of Defendants’ liability. Class treatment
20 of the liability issues will ensure that all claims and claimants are before this Court for consistent
21 adjudication of the liability issues.
22          63.      Plaintiffs bring all claims in this action individually and on behalf of members of the
23 Class against Defendants.
                                                 COUNT I
24                          Violation Of The California Invasion Of Privacy Act,
25                                         Cal. Penal Code § 631
            64.      Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set
26
     forth herein.
27                                                                                                              Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                                Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                              (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                            15
     CASE NO. 3:20-CV-06903-LB
                  Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 17 of 22




 1         65.     Plaintiffs bring this claim individually and on behalf of the members of the proposed

 2 Class against Defendants.
 3         66.     To establish liability under section 631(a), Plaintiffs need only establish that

 4 Defendants, “by means of any machine, instrument, contrivance, or in any other manner,” did any
 5 of the following:
 6                 Intentionally taps, or makes any unauthorized connection, whether                       Formatted: Justified
                   physically, electrically, acoustically, inductively or otherwise, with any
 7                 telegraph or telephone wire, line, cable, or instrument, including the
                   wire, line, cable, or instrument of any internal telephonic
 8                 communication system,
 9
                   Or
10
                   Willfully and without the consent of all parties to the communication,
11                 or in any unauthorized manner, reads or attempts to read or learn the
                   contents or meaning of any message, report, or communication while
12                 the same is in transit or passing over any wire, line or cable or is being
                   sent from or received at any place within this state,
13
                   Or
14

15                 Uses, or attempts to use, in any manner, or for any purpose, or to
                   communicate in any way, any information so obtained,
16
                   Or
17
                   Aids, agrees with, employs, or conspires with any person or persons to
18
                   unlawfully do, or permit, or cause to be done any of the acts or things
19                 mentioned above in this section.
           67.     Section 631(a) is not limited to phone lines, but also applies to “new technologies”
20
21 such as computers, the Internet, and email. See Matera v. Google Inc., 2016 WL 8200619, at *21
22 (N.D. Cal. Aug. 12, 2016) (CIPA applies to “new technologies” and must be construed broadly to
23 effectuate its remedial purpose of protecting privacy); Bradley v. Google, Inc., 2006 WL 3798134,

24 at *5-6 (N.D. Cal. Dec. 22, 2006) (CIPA governs “electronic communications”); In re Facebook,
25 Inc. Internet Tracking Litigation, 956 F.3d 589 (9th Cir. 2020) (reversing dismissal of CIPA and

26 common law privacy claims based on Facebook’s collection of consumers’ Internet browsing
27 history).                                                                                               Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                           Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                         (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                       16
     CASE NO. 3:20-CV-06903-LB
                   Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 18 of 22




 1          68.     FullStory’s software, including its Session Replay feature, is a “machine, instrument,

 2 contrivance, or … other manner” used to engage in the prohibited conduct at issue here.
 3          69.     At all relevant times, by using FullStory’s technology, Defendants intentionally

 4 tapped, electrically or otherwise, the lines of internet communication between Plaintiffs and class
 5 members on the one hand, and Noom’s Website on the other hand.
 6          70.     At all relevant times, by using FullStory’s technology, Defendants willfully and
 7 without the consent of all parties to the communication, or in any unauthorized manner, read or
 8 attempted to read or learn the contents or meaning of electronic communications of Plaintiffs and
 9 putative class members, while the electronic communications were in transit or passing over any
10 wire, line or cable or were being sent from or received at any place within California.

11          71.     As FullStory notes on its website, “When an end user session is recorded by the
12 FullStory script, FullStory starts by recording event data locally in the browser. Every few seconds,
13 this local event data is packaged up and sent to FullStory recording servers in the form of bundles.”
14 Such local recording is plainly occurring in real-time, and is, at worst, “transitory electronic

15 storage” that is “part of the overall transmission process,” which has been held to constitute
16 communications “in transit.”
17          72.     Defendants aided, agreed with, and conspired with each other to implement
18 FullStory’s technology and to accomplish the wrongful conduct at issue here. In addition, Noom
19 employed FullStory to accomplish the wrongful conduct at issue here.
20          73.     Plaintiffs and Class Members did not consent to any of Defendants’ actions in
21 implementing FullStory’s wiretaps on the Website. Nor have Plaintiffs or Class Members
22 consented to Defendants’ intentional access, interception, reading, learning, recording, and
23 collection of Plaintiffs and Class Members’ electronic communications.

24          74.     The violation of section 631(a) constitutes an invasion of privacy sufficient to confer
25 Article III standing.

26          75.     Unless enjoined, Defendants will continue to commit the illegal acts alleged here.
27 Plaintiffs continue to be at risk because they frequently use the internet to search for information       Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                              Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                            (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                        17
     CASE NO. 3:20-CV-06903-LB
                   Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 19 of 22




 1 about products or services. They continue to desire to use the internet for that purpose, including

 2 for the purpose of shopping for various diets, weight loss plans, or other health-related products.
 3 Defendant FullStory provides its software, including the Session Replay feature, to many other

 4 website operators who offer a wide array of services. For many websites that Plaintiffs may or are
 5 likely to visit in the future, they have no practical way to know if their website communications will
 6 be monitored or recorded by FullStory.
 7          76.    Plaintiffs and Class Members seek all relief available under Cal. Penal Code § 637.2,
 8 including injunctive relief and statutory damages of $5,000 per violation.
 9                                             COUNT II
                          Violation Of The California Invasion Of Privacy Act,
10                                       Cal. Penal Code § 635
11          77.    Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set

12 forth herein.
13          78.    Plaintiffs bring this claim individually and on behalf of the members of the proposed

14 Class against Defendants.

15          79.    California Penal Code § 635 provides, in pertinent part:

16                 Every person who manufactures, assembles, sells, offers for sale,
17                 advertises for sale, possesses, transports, imports, or furnishes to
                   another any device which is primarily or exclusively designed or
18                 intended for eavesdropping upon the communication of another, or any
                   device which is primarily or exclusively designed or intended for the
19                 unauthorized interception or reception of communications between
                   cellular radio telephones or between a cellular radio telephone and a
20                 landline telephone in violation of Section 632.5, or communications
21                 between cordless telephones or between a cordless telephone and a
                   landline telephone in violation of Section 632.6 , shall be punished by
22                 a fine not exceeding two thousand five hundred dollars.

23          80.    At all relevant times, by implementing FullStory’s wiretaps, each Defendant

24 intentionally manufactured, assembled, sold, offered for sale, advertised for sale, possessed,
25 transported, imported, and/or furnished a wiretap device that is primarily or exclusively designed or

26 intended for eavesdropping upon the communication of another.
27                                                                                                           Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                             Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                           (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                        18
     CASE NO. 3:20-CV-06903-LB
                     Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 20 of 22




 1          81.      FullStory’s code is a “device” that is “primarily or exclusively designed” for

 2 eavesdropping. That is, the FullStory’s code is designed to gather PII, including keystrokes, mouse
 3 clicks, and other electronic communications.

 4          82.      Plaintiffs and Class Members did not consent to any of Defendants’ actions in
 5 implementing Fullstory’s wiretaps.
 6          83.      Unless enjoined, Defendants will continue to commit the illegal acts alleged here.
 7 Plaintiffs continue to be at risk because they frequently use the internet to search for information
 8 about products or services. They continue to desire to use the internet for that purpose, including
 9 for the purpose of shopping for various diets, weight loss plans, or other health-related products.
10 Defendant FullStory provides its software, including the Session Replay feature, to many other

11 website operators who offer a wide array of services. For many websites that Plaintiffs may or are
12 likely to visit in the future, they have no practical way to know if their website communications will
13 be monitored or recorded by FullStory.
14          84.      Plaintiffs and Class Members seek all relief available under Cal. Penal Code § 637.2,

15 including injunctive relief and statutory damages of $5,000 per violation.
16                                              COUNT III
                            Invasion Of Privacy Under California’s Constitution
17
            85.      Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set
18
     forth herein.
19
            86.      Plaintiffs bring this claim individually and on behalf of the members of the proposed
20
     Class against Defendants.
21
            87.      Plaintiffs and Class Members have an interest in: (1) precluding the dissemination
22
     and/or misuse of their sensitive, confidential PII and PHI; and (2) making personal decisions and/or
23
     conducting personal activities without observation, intrusion or interference, including, but not
24
     limited to, the right to visit and interact with various Internet sites without being subjected to
25
     wiretaps without Plaintiffs’ and Class Members’ knowledge or consent.
26
27                                                                                                             Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                               Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                             (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                           19
     CASE NO. 3:20-CV-06903-LB
                   Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 21 of 22




 1         88.     At all relevant times, by implementing FullStory’s wiretaps on Noom’s Website,

 2 each Defendant intentionally invaded Plaintiffs’ and Class Members’ privacy rights under the
 3 California Constitution, and procured the other Defendant to do so.

 4         89.     Plaintiffs and Class Members had a reasonable expectation that their PII, PHI, and
 5 other data would remain confidential and that Defendants would not install wiretaps on the Website.
 6         90.     Plaintiffs and Class Members did not consent to any of Defendants’ actions in
 7 implementing FullStory’s wiretaps on the Website.
 8         91.     This invasion of privacy is serious in nature, scope and impact.
 9         92.     This invasion of privacy alleged here constitutes an egregious breach of the social
10 norms underlying the privacy right.

11         93.     Plaintiffs and Class Members seek all relief available for invasion of privacy claims
12 under California’s Constitution.
13                                       PRAYER FOR RELIEF
14         WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek

15 judgment against Defendants, as follows:
16           (a)   For an order certifying the Class under Rule 23 and naming Plaintiffs as
17                 the representatives of the Class and Plaintiffs’ attorneys as Class Counsel
18                 to represent the Class;
19           (b)   For an order declaring that the Defendants’ conduct violates the statutes
20                 referenced herein;
21           (c)   For an order finding in favor of Plaintiffs and the Class on all counts
22                 asserted herein;
23           (d)   For compensatory, punitive, and statutory damages in amounts to be

24                 determined by the Court and/or jury;
25           (e)   For prejudgment interest on all amounts awarded;

26           (f)   For injunctive relief as pleaded or as the Court may deem proper; and
27                                                                                                         Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                           Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                         (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                     20
     CASE NO. 3:20-CV-06903-LB
                   Case 3:20-cv-06903-LB Document 29 Filed 12/29/20 Page 22 of 22




 1           (g)   For an order awarding Plaintiffs and the Class their reasonable attorneys’

 2                 fees and expenses and costs of suit.
 3                                   DEMAND FOR TRIAL BY JURY

 4         Plaintiffs demand a trial by jury of all issues so triable.
                                                                                                     Deleted: ¶
 5 Dated: December 28, 2020                        Respectfully submitted,                           ¶
                                                                                                     ¶
                                                                                                     ¶
 6                                                 BURSOR & FISHER, P.A.
 7
                                                   By:      /s/ Joel D. Smith
 8                                                              Joel D. Smith

 9                                                 L. Timothy Fisher (State Bar No. 191626)
                                                   Joel D. Smith (State Bar No. 244902)
10                                                 1990 North California Boulevard, Suite 940
                                                   Walnut Creek, CA 94596
11                                                 Telephone: (925) 300-4455
                                                   Facsimile: (925) 407-2700
12                                                 E-Mail: ltfisher@bursor.com
                                                           jsmith@bursor.com
13
                                                   Attorneys for Plaintiffs                                         Deleted: ¶
14                                                                                                   Formatted: Font: Italic
                                                                                                     Formatted: Indent: Left: 3", First line: 0"
15
16
17
18
19
20
21
22
23

24
25

26
27                                                                                                   Formatted: Normal, Indent: Left: 0", Hanging: 0.19",
                                                                                                     Space After: 12 pt, Line spacing: Exactly 12 pt, Border: Top:
28                                                                                                   (No border)
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                 21
     CASE NO. 3:20-CV-06903-LB
